[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action for the foreclosure of a mechanic's lien brought by Steve Dostie against the defendant First Constitution Bank and others.
First Constitution in its answer filed special defenses to the effect that plaintiff had failed to serve a copy of the mechanic's lien on the bank in accordance with C.G.S. 49-34 and49-35, for which reason the mechanic's lien was not valid, and on January 7, 1992, filed a motion for summary judgment.
On February 6, 1992, the matter was referred to the undersigned Philip R. Pastore, as state trial referee.
On February 18, 1992, plaintiff Steve Dostie, acting by his attorney Thomas P. McKeon, filed a withdrawal of action as to all defendants without costs to any party, settling the matter and disposing of said motion for summary judgment.
The file is being returned to the office of the clerk of the Superior Court for any further action necessary.
Philip R. Pastore State Trial Referee CT Page 6348